Citation Nr: 1547854	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL).

4.  Entitlement to service connection for diabetes mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1977, including service in the Kingdom of Thailand (Thailand) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  An October 2011 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a skin disability and denied the claim of entitlement to service connection for diabetes.  A May 2015 rating decision denied the claim of entitlement to service connection for NHL.

The Veteran participated in a videoconference hearing before the undersigned in August 2015, and a transcript of this hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, erectile dysfunction, and coronary artery disease have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 decision denied the Veteran's claim of entitlement to service connection for a skin disability.

2.  The evidence received since the November 2007 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.

3.  The weight of the competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's diabetes and his active duty service. 

4.  The weight of the competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's NHL and his active duty service. 


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying the Veteran's claim of entitlement to service connection for a skin disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  The criteria for service connection for NHL have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened the Veteran's claim of entitlement to service connection for a skin disability, and it has granted the claims for service connection for NHL and diabetes.  As such, the Board finds that any error related to the VCAA regarding these claims are moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a skin disability was last finally denied in a November 2007 rating decision.  This rating decision found that the Veteran did not suffer from a skin disability as the result of active duty service, finding that the Veteran only suffered from a rash for two weeks in November 2007.  The Veteran did not appeal, no evidence was received within one year of the November 2007 rating decision and no new service records have been submitted.  Therefore, the November 2007 rating decision is final.  

The Veteran has since submitted medical evidence showing ongoing treatment for tinea versicolor.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence shows ongoing treatment for a fungal condition, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a skin disability is reopened.

Service Connection for NHL and Diabetes

The Veteran's primary claim is that he was exposed to herbicides during active service while serving in Thailand at the Udorn Royal Thai Air Force Base (Udorn RTAFB), and that he warrants service connection for NHL and diabetes on a presumptive basis.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  NHL and diabetes are associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides that if a veteran's duties placed him near the base perimeter of a specified RTAFB during the Vietnam War, then he may be presumed to have been exposed to herbicides.  Udorn RTAFB is included among the list of bases at which herbicides were used near the fenced-in perimeters of the base.  M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q.  Thus, the Board presumes the Veteran's exposure to herbicides if he served along the perimeter of Udorn RTAFB.

Turning to the facts in this case, the Veteran served in Thailand as an air traffic control specialist at the Udorn RTAFB from November 1968 to December 1969.  In July 2011, the Veteran stated that his duty station was in close proximity to the perimeter of the base.  In his August 2015 hearing before the undersigned, the Veteran additionally stated that he crossed the perimeter of the base every day.  

While the Veteran's personnel records do not explicitly state that he served near the base's perimeter, the Board similarly finds no evidence of record contrary to the Veteran's assertion that he served near the perimeter of the base and crossed it daily.  Accordingly, in light of the evidence that the Veteran served near the perimeter of Udorn RTAFB during the Vietnam War era, the weight of the probative evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during service.  

The evidence has also shown confirmed diagnoses of gastric MALToma, which is a form of NHL, and diabetes.  The Board further notes that there is no evidence of record suggesting a cause for the disease aside from the herbicide presumption.  As such, the criteria for service connection have been met, and the Veteran's claims for service connection for NHL and diabetes are granted.


ORDER

The claim for service connection for a skin disability is reopened, and the appeal is allowed to that extent only.

Service connection for NHL is granted.

Service connection for diabetes is granted.  


REMAND

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record, for example a November 2014 VA treatment report, suggests that the Veteran has tinea versicolor.  A February 1972 in-service medical examination shows that the Veteran had dry lesions on his trunk that were presumed to be fungal in nature.  The Veteran contends, in part, that he suffers from his current skin disability as a result of his active duty service, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

a)  Diagnose any skin disability.

b)  Is it at least as likely as not (that is, a 50 percent probability or greater) that that the Veteran's skin disability either began during or was otherwise caused by his military service.  The examiner should assume that the Veteran was exposed to herbicides in service, and the examiner should discuss the significance, if any, of the February 1972 in-service medical examination that shows that the Veteran had dry lesions on his trunk that were presumed to be fungal in nature.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


